DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: it is not clear from the claims and specification what applicant means by a human-perceptible area. Does applicant mean a visible area? Please clarify.
Claims 2-20 are rejected by virtue of their dependency on claim 1.
Furthermore, please note – in the rejection on the merits, the Examiner rejected claim1” as best understood by the Examiner”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatentable over by 
Hollander et al. (U.S. 20090238238) [hereinafter Hollander].
Hollander discloses in Fig. 2 a device in the field of applicant’s endeavor comprising a thermal imaging detector, a CCD (video) camera to detect a thermal radiation area in the FOV of the thermal imaging camera/ thermal detector array; the detection area is delineated by a puncture line in Fig. 1;
an area indicating unit (laser driving/ guiding circuit and multiple LEDs to form a visible area/ the distal portion of the laser emitter providing a video output, For claims 1, 2) arranged to indicate a visible/ human-perceptible area located within the entire detection area and indicate a geometric form of the detected area (see iphone or PDA in Fig. 2);
a control unit (interface circuit/ processor/ memory) coupled to the thermal imaging detector along with the area indicating unit being configured to generate a thermal detection result according to the thermal radiation.
For claim 2: the detection area is on a target/ reference/ detection surface. A light driving/ guiding structure/ circuit forming a visible area on the reference surface of a geometric shape.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 as being unpatentable over by Carlson et al. (U.S. 7339685) [hereinafter Carlson].
Carlson discloses in Figs. 2-4 a device in the field of applicant’s endeavor comprising an IR detector and a laser beam (light emitting device) projected to an object surface (in the focal plane), the laser/ laser module (with a sighting arrangement/ light guiding structure guiding the light from the laser to form a visible area on the reference surface, see below) could be visible and coaxial with the IR beam to indicate exactly the middle of the measured spot [45] (thus, a human perceptible area located within the detection area/ reference area). The device determines the size of the energy zone/ human perceptible area of the object by means of the visible light. A further processing arrangement/ control unit converts the detection signal into a temperature signal [2].
It is considered that the laser module is controlled by the control unit or the components of the control unit.
The device also comprising a sighting means for visibly marking (boundaries) a measuring surface, temperature of which is measured [0013].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander.
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claim 3.
For claim 3: Official Notice is taken with respect to the particular shape of the light exit side that is, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Hollander because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the shape of the light exit side, so as to have a shape substantially identical to the geometrical shape of the detection area, so as to enable the apparatus to provide a visual data of the detection area.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of JP 2009181670A [hereinafter JP1].
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claim 4.
For claim 4: JP 1 teaches a light source and guiding light to the diffraction means.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a diffraction structure, so as to shape the light/ change its path/ change its direction/ modify the light, so as satisfy to the requirements in order to have the light directed onto the detection surface at the desired shape/ distance/ geometry, as very well known in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of JP H06230294A [hereinafter JP 2].
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claim 4.
For claim 4: JP 2 discloses a light source with a light guide 1 which is diverged by the diffraction plane of the optical device 2 and illuminate the object (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a diffraction structure, so as to shape the light/ change its path/ change its direction/ modify the light, so as satisfy to the requirements in order to have the light directed onto the detection surface at the desired shape/ distance/ geometry, as very well known in the art.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of WO 2008154005 A1 [hereinafter WO 1].
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claims 13, 14.
WO 1 teaches to turn an alarm when the temperature is above of a threshold [0013].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to turn the alarm on when overheating is detected, so as to notify the user should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of WO 2012115881 A1 [hereinafter WO 2].
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claim 16.
 WO 2 teaches providing an alarm and sensing a notification of overheating wirelessly [000102].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a wireless communication device, so as to notify the user even when the user is not on premises, should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander in view of Lee (U.S. 20110106332).
Hollander discloses the system as stated above. 
Hollander does not explicitly teach the limitations of claims 17, 20.
For claims 17, 20: Although it is very well known in the art to have some protection circuit to cut off the power when overheating an object of interest, Hollander does not explicitly teach these limitations. 
Lee teaches to cut off the power to a computer when overtemperature, and lowering/ reducing (cooling) the temperature [0028].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system of Hollander, so as be able to cut off the power and allow the system or its parts to cool down, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson.
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claim 3.
For claim 3: Official Notice is taken with respect to the particular shape of the light exit side that is, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Carlson because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the shape of the light exit side, so as to have a shape substantially identical to the geometrical shape of the detection area, so as to enable the apparatus to provide a visual data of the detection area.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of JP 2009181670A [hereinafter JP1].
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claim 4.
For claim 4: JP 1 teaches a light source and guiding light to the diffraction means.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a diffraction structure, so as to shape the light/ change its path/ change its direction/ modify the light, so as satisfy to the requirements in order to have the light directed onto the detection surface at the desired shape/ distance/ geometry, as very well known in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of JP H06230294A [hereinafter JP 2].
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claim 4.
For claim 4: JP 2 discloses a light source with a light guide 1 which is diverged by the diffraction plane of the optical device 2 and illuminate the object (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a diffraction structure, so as to shape the light/ change its path/ change its direction/ modify the light, so as satisfy to the requirements in order to have the light directed onto the detection surface at the desired shape/ distance/ geometry, as very well known in the art.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of WO 2008154005 A1 [hereinafter WO 1].
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claims 13, 14.
WO 1 teaches to turn an alarm when the temperature is above of a threshold [0013].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to turn the alarm on when overheating is detected, so as to notify the user should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of WO 2012115881 A1 [hereinafter WO 2].
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claim 16.
 WO 2 teaches providing an alarm and sensing a notification of overheating wirelessly [000102].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a wireless communication device, so as to notify the user even when the user is not on premises, should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Lee (U.S. 20110106332).
Carlson discloses the system as stated above. 
Carlson does not explicitly teach the limitations of claims 17, 20.
For claims 17, 20: Although it is very well known in the art to have some protection circuit to cut off the power when overheating an object of interest, Hollander does not explicitly teach these limitations. 
Lee teaches to cut off the power to a computer when overtemperature, and lowering/ reducing (cooling) the temperature [0028].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system of Hollander, so as be able to cut off the power and allow the system or its parts to cool down, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
Allowable Subject Matter
Claims 5-12, 15, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 06, 2022